NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0144-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

FREDERICO BRUNO,

     Defendant-Appellant.
_______________________

                   Submitted February 22, 2021 – Decided March 9, 2021

                   Before Judges Fasciale and Susswein.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Hudson County, Indictment No. 13-02-0400.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (John V. Molitor, Designated Counsel, on the
                   briefs).

                   Esther Suarez, Hudson County Prosecutor, attorney for
                   respondent (Erin M. Campbell, Assistant Prosecutor,
                   on the brief).

PER CURIAM
      Defendant appeals from a June 25, 2019 order denying his petition for

post-conviction relief (PCR) without an evidentiary hearing.        Defendant

contends his trial and appellate counsel rendered ineffective assistance. Judge

John A. Young entered the order under review, thoroughly considered the issues,

and rendered a twenty-page written decision.

      Defendant broke into an apartment where his three-month-old son, the

son's mother, and the mother's friend resided. Defendant brought a meat cleaver

into the apartment, brandished it, and slashed the friend's face and arm. The

mother, who was in the same area, tried to protect the son, but defendant

threatened to kill her, punched her in the face, and attempted to take the son.

The violence continued in the apartment. Video footage captured the mother

and son going through a window and hitting the ground. Thereafter, defendant

found them and struck the mother with a chair, which was also captured on

video. Tragically, the son died. In the apartment, the police located the meat

cleaver that defendant utilized, and on the roof, they found gloves worn by

defendant during the attacks.

      A grand jury indicted defendant with first-degree murder (the child),

N.J.S.A. 2C:11-3(a)(1) or (a)(2) (Count One); first-degree felony murder (the

child), N.J.S.A. 2C:11-3(a)(3) (Count Two); second-degree burglary, N.J.S.A.


                                                                         A-0144-19
                                      2
2C:18-2 (Count Three); first-degree attempted murder (the mother and friend),

N.J.S.A. 2C:5-1 and N.J.S.A. 2C:11-3 (Counts Four and Five); second-degree

aggravated assault (the girlfriend and the friend), N.J.S.A. 2C:12-1(b)(1)

(Counts Six and Seven); fourth-degree unlawful possession of a weapon,

N.J.S.A. 2C:39-5(d) (Counts Eight, Ten and Twelve); third-degree possession

of a weapon for an unlawful purpose, N.J.S.A. 2C:39-4(d) (Counts Nine, Eleven

and Thirteen); second-degree witness tampering, N.J.S.A. 2C:28-5(a) (Count

Fourteen); third-degree endangering an injured victim, N.J.S.A. 2C:12–1.2

(Counts Fifteen, Sixteen and Seventeen); second-degree endangering the

welfare of a child, N.J.S.A. 2C:24-4(a) (Count Eighteen); and fourth-degree

obstructing the administration of justice, N.J.S.A. 2C:29-1 (Count Nineteen).

On Count One, the jury found defendant guilty of first-degree aggravated

manslaughter of the child. The jury then found him guilty on Counts Two

through Eighteen. We upheld the convictions, State v. Bruno, No. A-0435-15

(App. Div. Nov. 29, 2017), and the Supreme Court denied certification, State v.

Bruno, 235 N.J. 399 (2018).

      On appeal, defendant raises the following arguments:

            POINT I

            THIS COURT SHOULD REVERSE THE [PCR
            JUDGE'S] DECISION  TO   DENY   THE

                                                                         A-0144-19
                                      3
DEFENDANT'S PETITION FOR [PCR] WITHOUT
AN EVIDENTIARY HEARING BECAUSE THE
DEFENDANT ESTABLISHED A PRIMA FACIE
CLAIM THAT HIS TRIAL COUNSEL WAS
INEFFECTIVE WHEN HE DID NOT CALL
DERMAINE SCOTT AS A WITNESS[.]

POINT II

THIS COURT SHOULD REVERSE THE [PCR
JUDGE'S]   DECISION   TO   DENY     THE
DEFENDANT'S PETITION FOR [PCR] WITHOUT
AN EVIDENTIARY HEARING BECAUSE THE
DEFENDANT ESTABLISHED A PRIMA FACIE
CLAIM HIS TRIAL COUNSEL AND APPELLATE
COUNSEL WERE INEFFECTIVE FOR FAILING TO
APP[R]OPRIATELY     ADDRESS      ISSUES
CONCERNING THE DEFENDANT'S RIGHT TO AN
IMPARTIAL JURY[.]

     A. THE DEFENDANT'S TRIAL COUNSEL
     SHOULD HAVE DEMANDED THAT THE
     TRIAL [JUDGE] EXCUSE JUROR NUMBER
     [FIVE] AND SHOULD HAVE ASKED FOR A
     VOIR DIRE OF THE REMAINING JURORS
     AND THE DEFENDANT'S APPELLATE
     COUNSEL SHOULD HAVE RAISED THESE
     ISSUES ON APPEAL[.]

     B. THE DEFENDANT'S TRIAL COUNSEL
     SHOULD HAVE DEMANDED THAT THE
     TRIAL [JUDGE] EXCUSE JUROR NUMBER
     [EIGHT] AND SHOULD HAVE ASKED FOR A
     VOIR DIRE OF THE REMAINING JURORS
     AND THE DEFENDANT'S APPELLATE
     COUNSEL SHOULD HAVE RAISED THESE
     ISSUES ON APPEAL[.]


                                           A-0144-19
                   4
           POINT III

           THIS COURT SHOULD REVERSE THE [PCR
           JUDGE'S]   DECISION   TO   DENY    THE
           DEFENDANT'S PETITION FOR [PCR] WITHOUT
           AN EVIDENTIARY HEARING BECAUSE THE
           DEFENDANT'S APPELLATE COUNSEL WAS
           INEFFECTIVE FOR FAILING TO ARGUE THE
           TRIAL [JUDGE] ERRED WHEN [THE TRIAL
           JUDGE] DENIED THE DEFENDANT'S MOTION
           FOR A MISTRIAL[.]

           POINT IV

           THIS COURT SHOULD REVERSE THE [PCR
           JUDGE'S]  DECISION     TO   DENY     THE
           DEFENDANT'S PETITION FOR [PCR] WITHOUT
           AN EVIDENTIARY HEARING BECAUSE THE
           DEFENDANT ESTABLISHED A PRIMA FACIE
           CLAIM THAT HIS TRIAL [COUNSEL] DEPRIVED
           THE DEFENDANT OF HIS RIGHT TO TESTIFY[.]

           POINT V

           THIS COURT SHOULD REVERSE THE [PCR
           JUDGE'S]   DECISION    TO   DENY     THE
           DEFENDANT'S PETITION FOR [PCR] BECAUSE
           THE DEFENDANT ESTABLISHED A PRIMA
           FACIE [CLAIM] OF INEFFECTIVE ASSISTANCE
           OF COUNSEL ON THE BASIS OF THE
           CUMULATIVE     EFFECT   OF   HIS   TRIAL
           COUNSEL'S ERRORS[.]

We disagree and affirm substantially for the reasons given by Judge Young. We

add the following remarks.



                                                                       A-0144-19
                                     5
      When a PCR judge does not hold an evidentiary hearing, this court's

standard of review is de novo as to both the factual inferences drawn by the

judge from the record and the judge's legal conclusions. State v. Blake, 444 N.J.

Super. 285, 294 (App. Div. 2016).

      "The standard for an ineffective assistance of counsel claim is . . . the

same under both the United States and New Jersey Constitutions." State v.

Gideon, 244 N.J. 538, 550 (2021). To establish a violation of the right to the

effective assistance of counsel, a defendant must meet the two-part test

articulated in Strickland v. Washington, 466 U.S. 668 (1984), and adopted in

State v. Fritz, 105 N.J. 42 (1987). "First, the defendant must show that counsel's

performance was deficient. . . . [And] [s]econd, the defendant must show that

the deficient performance prejudiced the defense." Strickland, 466 U.S. at 687.

      To meet the first prong, a defendant must show "that counsel made errors

so serious that counsel was not functioning as the 'counsel' guaranteed . . . by

the Sixth Amendment."        Ibid.   Reviewing courts indulge in a "strong

presumption that counsel's conduct falls within the wide range of reasonable

professional assistance[.]" Id. at 689. To meet the second prong, a defendant

must show that counsel's errors created a "reasonable probability" that the




                                                                            A-0144-19
                                        6
outcome of the proceedings would have been different if counsel had not made

the errors. Strickland, 466 U.S. at 694.

      The Strickland/Fritz two-pronged standard also applies to claims of

ineffective assistance of appellate counsel. State v. Gaither, 396 N.J. Super.

508, 513 (App. Div. 2007). The hallmark of effective appellate advocacy is the

ability to "winnow[] out weaker arguments on appeal and focus[] on one central

issue if possible, or at most on a few key issues." Jones v. Barnes, 463 U.S. 745,

751-52 (1983). A brief that raises every colorable issue runs the risk of burying

good arguments in a "verbal mound made up of strong and weak contentions."

Id. at 753. Failure to pursue a meritless claim does not constitute ineffective

assistance. State v. Webster, 187 N.J. 254, 256 (2006). Appellate counsel has

no obligation to raise spurious issues on appeal. Ibid.

      A defendant is only entitled to an evidentiary hearing when he "'has

presented a prima facie [claim] in support of [PCR],'" meaning that a defendant

must demonstrate "a reasonable likelihood that his . . . claim will ultimately

succeed on the merits." State v. Marshall, 148 N.J. 89, 158 (1997) (quoting

State v. Preciose, 129 N.J. 451, 463 (1992)). A defendant must "do more than

make bald assertions that he was denied the effective assistance of counsel" to

establish a prima facie claim entitling him to an evidentiary hearing. State v.


                                                                            A-0144-19
                                        7
Cummings, 321 N.J. Super. 154, 170 (App. Div. 1999). A defendant bears the

burden of establishing a prima facie claim. State v. Gaitan, 209 N.J. 339, 350

(2012).   We "view the facts in the light most favorable to a defendant to

determine whether a defendant has established a prima facie claim." Preciose,

129 N.J. at 463-64.

      Without any competent showing, defendant argues his trial counsel failed

to produce a witness who would have testified that defendant had been invited

into the apartment. Defendant contends that such testimony would have negated

the burglary and felony murder charges by demonstrating that he went to the

apartment with permission and without the intent to commit an offense. During

his statement to the police, defendant never mentioned the bald assertion that he

was invited there. Moreover, even if defendant mentioned that fact to the police

or defendant's proposed witness would have testified to that fact, it would have

been completely contrary to the overwhelming evidence of guilt, such as the

friend's testimony at trial, defendant bringing the weapon to the apartment, the

gloves police recovered from the roof, the video showing the mother and son

going through the window, and defendant beating the mother on the ground with

a metal chair.




                                                                           A-0144-19
                                       8
      Defendant argues that he did not receive a fair trial and that appellate

counsel failed to raise that contention on appeal. In our unpublished opinion we

addressed his contentions as to juror number eight, and therefore he is barred

under Rule 3:22-4. But on the merits, as the PCR judge concluded, there was

no abuse of discretion by allowing the juror to deliberate. And as to juror

number five, the trial judge questioned that individual, who reiterated that he

could remain fair and impartial. Moreover, defendant's argument that he was

deprived of the right to testify is belied by the trial record. Finally, defendant's

arguments as to appellate counsel—as to testimony by one witness and

purported prosecutorial misconduct—are unsupported by the record and amount

to mere bald assertions insufficient to establish a prima facie claim for PCR.

      To the extent we have not otherwise specifically addressed any of

defendant's remaining arguments, we conclude they are without sufficient merit

to warrant discussion in a written opinion. R. 2:11-3(e)(2).

      Affirmed.




                                                                              A-0144-19
                                         9